DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Amendment filed 12/22/2021 has been entered. Claims 1, 3-7, 10-13 are pending. Claims 2 and 8-9 have been canceled. Claim 13 is new. Amendments to the claims have overcome all objections and 112 rejections previously set forth.

Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 3-7, 10-13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Roumi et al., (US20170309918A1, cited on IDS dated 04/26/2021) hereinafter Roumi.
Regarding Claim 1, Roumi discloses a battery (Roumi [0005]), the battery comprising: 
a cathode “20” [0009], an electrolyte “26” [0009], and an anode “10” [0009], 
the cathode “20” and anode “10” each comprising an active material; cathode active material “22”, anode active material “12” [0009] on a current collector [0019],
wherein the current collectors are perforated [0019] where one or both of the active material of the anode and the active material of the cathode have perforations or through holes [0012].
Roumi further discloses wherein each cathode of the stack comprises a multi-layer structure [0085], see Fig. 1A, comprising at least two layers of active material “22” on each side of the cathode current collector “20” (Fig. 1A), and wherein the cathode current collector comprises an active material and a material for prelithiation located within conduits of the cathode [0034], such that a first of the two layers of active material on each side of the cathode current collector comprises an active material such as lithium for prelithiation [0034] of silicon-dominant anodes [0364] 
Regarding Claim 3, Roumi discloses all of the claim limitations as set forth above. Roumi  further discloses wherein the battery comprises a stack of anodes “12” and cathodes “22” [0111], Fig. 14.
Regarding Claim 4, Roumi discloses all of the claim limitations as set forth above. Roumi further discloses an embodiment wherein each cathode of the stack has conduit through-holes [0009], reading on perforated.
Regarding Claim 5, Roumi discloses all of the claim limitations as set forth above. Roumi further discloses wherein outer surfaces of outermost cathodes of the stack [0033], because it is included in each cathode, including outermost cathodes within conduits of the cathode [0034], comprise a lithium for prelithiation [0034], particularly prelithiation with lithium for use with a silicon active material [0364], reading on a silicon dominant active material. 
Regarding Claim 6, Roumi discloses all of the claim limitations as set forth above. Roumi further discloses wherein each cathode of the stack comprises a first type of active material such as lithium for prelithiation [0034], in conduits of the cathode [0034], reading on a first surface of the cathode, and a second type of active material, the active material layered on a current collector [0019], reading on a second surface of the cathode.
Regarding Claim 7, Roumi discloses all of the claim limitations as set forth above. Roumi further discloses wherein the first type of active material, lithium [0034] is for prelithiation [0034] of silicon-dominant anodes [0364] and the second type of active material is selected from a number of suitable lithium ion cathode active materials [0010], [0177], which the skilled artisan understands are examples of active materials for lithium ion cycling. 
Regarding Claim 10, Roumi discloses all of the claim limitations as set forth above. Roumi further discloses wherein the active material of the anode is selected from a list including silicon [0010], and further provides an example using silicon nanowires [0364] which is taken to be necessarily greater than 50% or greater silicon by weight since there are no additional components.   
Regarding Claim 11, Roumi discloses all of the claim limitations as set forth above. Roumi discloses wherein the cathode comprises a prelithiation material [0034] but is silent regarding a formation process of the battery. The Examiner notes that the formation process of the battery is a product-by-process limitation. "[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production.” See MPEP 2113(I). As such, the method in which the battery was formed does not provide additional patentable weight to the claim, and the prior art discloses the structure of the battery product as claimed.
Regarding Claim 12, Roumi discloses a battery [0005], the battery comprising: 
multiple cathodes “20” stacked [0111], Fig. 14, reading on a plurality of cathodes, an electrolyte “26” [0009], and a stack of anodes “10” [0111], Fig. 14, reading on a plurality of anodes, 
the cathodes “20” and anode “10” each comprising an active material [0015] on a respective current collector [0019], wherein the current collectors are perforated [0019], and both the active material and current collector of each of the cathodes are perforated [0154]. Roumi further discloses wherein the active material has a porosity of 20 to 40% [0160], falling within the claimed perforated area of less than 40%. Roumi further discloses wherein the active material of the anode is selected from a list including silicon [0010], and further provides an example using silicon nanowires [0364] which is taken to be necessarily greater than 50% or greater silicon by weight since there are no additional components.   
Regarding Claim 13, Roumi discloses all of the claim limitations as set forth above. Roumi further discloses wherein the first active material layer comprises a first type of active material such as lithium for prelithiation [0034] of silicon-dominant anodes [0364] located within conduits of the first active material layer of the cathode [0034] and the second active material layer comprises a second type of active material second selected from a number of suitable lithium ion cathode active materials [0010], [0177].
Response to Arguments
Applicant's arguments filed 12/22/2021 have been fully considered but they are not persuasive. Applicant argues that the prior art does not teach the cathode having a first and second layer on each side of the cathode current collector. 
However, Roumi does teach wherein the cathode current collector comprises multiple adjacent layers on each side of the current collector (Fig. 1a, 3b), where the first layer may comprise a material for pre-lithiation, and the second layer comprises a material for lithium cycling. It is noted that the claims are broad and allow for more than one type of active material in each layer on each side of the cathode current collector, and further does not preclude the layers to be identical from one another as the open-ended nature of “comprising” could allow the first and second layers to be for prelithiation and also for cycling lithium. For example, the first layer may contain a material for lithium cycling and a material for prelithiation, so the first layer is for prelithiation and for lithium cycling, and the second layer may also a material for prelithiation and for lithium cycling, so the second layer is for prelithiation and for lithium cycling.   

Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 20170309914 A1 teaches a similar lithium ion battery Figs. 3A-3B with a porous electrode [0005] comprising a current collector “26” with a layer of sacrificial lithium “24” [0027] for silicon anodes [0024], and a layer of cathode active material “16”.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kirsten Tysl whose telephone number is (571)272-6979. The examiner can normally be reached Monday - Friday 9 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cynthia Kelly can be reached on (571)272-1526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/KIRSTEN B TYSL/Examiner, Art Unit 1722                                                                                                                                                                                                        
/WILLIAM E MCCLAIN/Primary Examiner, Art Unit 1721